974 A.2d 419 (2009)
199 N.J. 572
In the Matter of Ellen C. ROTH, an Attorney at Law.
D-124 September Term 2008
Supreme Court of New Jersey.
July 17, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-280, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), ELLEN C. ROTH of RIDGEWOOD, who was admitted to the bar of this; State in 1972, and who has been temporarily suspended from the practice of; law since March 1, 2007, should be suspended from the practice of law for a period of three years based on her guilty plea for violating *420 RPC 8.4(b) (commission of criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ELLEN C. ROTH is suspended from the practice of Jaw for a period of three years and until the further Order of the Court, retroactive to February 27, 2007; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.